Dear Mayor Lee:
Your request or an Attorney General's opinion has been forwarded to me for research and reply.  Specifically, you ask the following question:
  Does the Village of Ashland or the Natchitoches Parish Police Jury have the authority to abandon a segment of public road within the Village of Ashland?
In your opinion request you stated that the road in question was a parish road that was annexed and made part of the Village of Ashland road system.  You also sent an opinion you received from the Natchitoches Parish District Attorney who referred to La.R.S. 33:224 and opined that when a parish road is annexed by a municipality, ". . . the municipality shall maintain the roadway to the extent it is then inside the territorial limits thereof."  The opinion also states that, " . . . the municipality must then maintain the road and cannot disregard that duty by attempting to close or abandon the roadway."
You also forwarded an opinion from the Village of Ashland legal counsel which opined that if the Village of Ashland determines that a municipal road is no longer needed for public purposes, the Village can revoke the dedication and abandon the road.
While we believe La.R.S. 33:224 requires the municipality to maintain municipal roads which have been annexed from the parish system, we do not believe that statute forbids the abandonment of a road which is no longer used for a public purpose.  In fact, La.R.S. 48:701
is the statute which is controlling in the situation you describe. This statute is as follows:
§ 701.  Revocation of dedication; reversion of property
  The parish governing authorities and municipal corporations of the state, except the parish of Orleans, may revoke and set aside the dedication of all roads, streets, and alleyways laid out and dedicated to public use within the respective limits, when the roads, streets, and alleyways have been abandoned or are no longer needed for public purposes.
  Upon such revocation, all of the soil covered by and embraced in the roads, streets, or alleyways up to the center line thereof, shall revert to the then present owner or owners of the land contiguous thereto.
  Nothing in this Section shall be construed as repealing any of the provisions of special statutes or charters of incorporated municipalities granting the right to close or alter roads or streets.
Accordingly, the Village of Ashland must maintain the road while it is being used, but once the road is not being used the village may revoke and set aside the dedication and abandon the road in question.
We trust this sufficiently answers your question.  However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
                           CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY: __________________________________
                           FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
CCF, Jr.:FJP:sc